Citation Nr: 0517555	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  05-01 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
including as secondary to herbicide exposure.

2.  Entitlement to service connection for erectile 
dysfunction, including as secondary to prostate cancer.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In May 2005, the veteran and his fiancée appeared at the RO 
and testified before the undersigned Acting Veterans Law 
Judge at a travel Board hearing.  A transcript of the hearing 
is of record.

By way of correspondence dated June 8, 2005, the undersigned 
Acting Veterans Law Judge notified the veteran that the Board 
was granting his motion to advance his appeal on the Board's 
docket, as set forth at his May 2005 travel Board hearing.


FINDINGS OF FACT

1.  During his active duty in the Navy, the veteran served in 
the waters off-shore Vietnam.  His duty did not involve duty 
or visitation in the Republic of Vietnam.

2.  There is no competent medical evidence showing that 
prostate cancer, first diagnosed many years after service, is 
related to service, including any incident thereof.

3.  Erectile dysfunction, first diagnosed many years after 
service, is not related to any incident of service or to a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Erectile dysfunction was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of two letters 
from RO to the appellant in March 2004 and May 2005.  The 
March 2004 letter was mailed to the appellant prior to the 
initial RO adjudication of his claims; however the May 2005 
letters were not.  To the extent that there is any defect as 
to the timing of the notice, the Board finds such to be 
harmless error.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  
In this respect, the Board observes that the appellant did 
not provide any additional evidence in response to the 
letters.  There is simply no indication that disposition of 
his claim would have been different had he received pre-
adjudicatory notice pursuant to 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  In a letter received at the RO in 
response to the second letter issued by the RO in May 2005, 
the veteran reported he had no additional evidence to submit.  
The veteran has thus been provided a meaningful opportunity 
to participate effectively in the processing of his claim.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 
14, 2005).  It is noted that the veteran offered testimony at 
an RO hearing in May 2005, as well as at a travel Board 
hearing before the undersigned acting Veterans Law Judge 
sitting at the RO also in May 2005.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the RO obtained VA records dated through May 
2005 as well as service medical records and service personnel 
records.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  The record does contain sufficient medical 
evidence for VA to make a decision.  Examination was 
conducted in May 2004.  Therefore, no further assistance to 
the veteran is required.  

II.  Service connection

Background

The evidence shows that this Navy veteran currently has 
prostate cancer, and that he has associated erectile 
dysfunction.  Service personnel records show that he served 
on an aircraft carrier, the U.S.S. Oriskany, in the official 
waters of the Republic of Vietnam from January 26, 1969, to 
May 13, 1970.  He has testified that his ship came within 16 
miles of the shore of Vietnam, and often he could see the 
sandy beaches of Vietnam from the carrier.  The veteran 
testified that the ship never docked in Vietnam, and he never 
set foot in Vietnam.  The veteran urges, nonetheless, that he 
was exposed to Agent Orange during his naval service in the 
waters around Vietnam.  He worked with catapults, and was on 
the deck of the carrier for many hours at a time.  He has 
theorized that aircraft which came back from Vietnam and 
landed on the flight deck carried Agent Orange on them, and 
he was exposed to the chemical in this manner.  He further 
points out that he had a recurring pilonidal cyst at that 
time he performed these duties on the carrier, and that his 
sweat, which was exposed to the Agent Orange from the 
aircraft, dripped down his back and came into contact with 
his blood stream through the cyst and infected him.  He is 
service-connected for the cyst.  He has, however, provided no 
medical opinion evidence or other competent evidence to 
support his theory.  

The key question in this case is whether the evidence 
confirms the appellant served in Vietnam, for prostate cancer 
is listed at 38 C.F.R. § 3.309(e) (2004).  If he had 
qualifying service, then a relationship between his presumed 
exposure in service and his later diagnoses is provided by 
law.

Records reflect that he served aboard the U.S.S. Oriskany, 
and that he was awarded the National Defense Service Medal, 
Vietnam Service Medal/one Bronze Star, the Republic of 
Vietnam Campaign Medal and the Armed Forces Expeditionary 
Medal.

Service medical records are negative for prostate cancer or 
erectile dysfunction.  On VA medical examination performed in 
May 1971, no abnormalities were noted with respect to the 
veteran's genitourinary system.

The post service medical records are negative for prostate 
problems until 2003.  VA records dated in September and 
October 2003 reflect newly diagnosed prostate cancer with 
multiple skeletal metastases.  Also noted was related sexual 
dysfunction.  VA medical records dated from September 2003 
reflect treatment for prostate cancer and related problems.

In October 2003, the veteran submitted a claim for service 
connection for prostate cancer and secondary erectile 
dysfunction.  He contended that he was exposed to herbicides 
during service in Vietnam.  

The veteran submitted a memo from the commanding officer of 
the U.S.S. Oriskany reflecting that his enlistment expired as 
of May 1970.  By a statement dated in May 2004, the veteran 
requested that the fact he did not spend time ashore in 
Vietnam be disregarded in his case.  He explained that though 
he did not set foot in Vietnam, his duties guarding and 
working with aircraft that had been spraying Agent Orange 
exposed him to the chemical.  He noted that these aircraft 
were brought back on the ship and were washed every couple of 
days.  He spent 12 to 18 hours per day on the deck, and he 
believes this is how he was exposed to Agent Orange.  

A report of VA genitourinary examination dated in May 2004 
reflects a reported history of exposure to Agent Orange in 
Vietnam.  The examination reflected that the veteran was in a 
wheelchair and wore a large collar around his neck related to 
bone metastases.  The following diagnoses were made: prostate 
cancer metastatic to bone, recent cervical cord compression, 
status post palliative radiation to the spinal cord, hormone 
refractory prostate cancer, depression, total disability, 
significant side effects of hormone therapy including 
dysgeusia or loss of taste and loss of sexual function, at 
risk for fracture of long bones, and other conditions as 
listed.  

In his hearing before the undersigned in May 2005, the 
veteran explained his theory of Agent Orange as set forth 
previously.  He denied every setting foot in Vietnam.  

Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service incurrence will be 
presumed for certain chronic diseases, including malignant 
tumors, if manifest to a compensable degree within the year 
after active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service.  In the case of such a veteran, service 
connection based on herbicide exposure will be presumed for 
certain specified diseases, including prostate cancer that 
become manifest to a compensable degree at any time after 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2004).

For the purpose of this Agent Orange presumption of service 
connection, "service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(2004).  Service connection based on herbicide exposure may 
also be established with proof of actual direct causation, 
although such carries a very difficult burden of proof.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service medical records are negative for prostate cancer and 
erectile dysfunction, and the first post-service medical 
evidence of a diagnosis of prostate cancer with related 
erectile dysfunction is dated in 2003, more than 33 years 
after separation from service.  While the evidence 
demonstrates that the veteran currently has prostate cancer 
and erectile dysfunction, there is no medical evidence 
linking such diseases directly to service.  The evidence 
shows prostate cancer and erectile dysfunction were not 
present during service or for many years later, and there is 
no basis for direct service connection for the condition.

The veteran's primary contention is that his prostate cancer 
should be service connected under the lifetime Agent Orange 
presumption based on Vietnam service.  He contends that he 
should be presumed to have been exposed to Agent Orange by 
virtue of his service aboard a ship in the territorial waters 
off Vietnam, and his work with the aircraft assigned to that 
carrier.  He has stated that he served aboard an aircraft 
carrier during the Vietnam era, and did not go ashore.  In a 
VA examination, he stated that he had exposure to herbicide.

Records reflect that the veteran served in the Navy, aboard 
the U.S.S. Oriskany.  His service records do not reflect that 
the conditions of his service involved duty or visitation in 
the Republic of Vietnam and he does not allege that it did.

In a precedent opinion, the VA General Counsel determined 
that for purposes of 38 U.S.C.A. § 101(29)(A), which defines 
the Vietnam era, service on a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam.  VAOPGCPREC 
27-97.  In the opinion, it was noted that the general 
definition of the Vietnam era in section 101(29) was meant to 
acknowledge the period during which United States personnel 
accompanied Vietnamese troops on combat missions within 
Vietnam.  The opinion contrasted this with the references to 
service "in the Republic of Vietnam" in 38 U.S.C.A. § 1116, 
which were included for a specific purpose relating to the 
use of herbicide agents in Vietnam.  The opinion went on to 
note the provisions of 38 C.F.R. § 3.307(a)(6)(iii), cited 
above.

The evidence does not show that any of the veteran's service 
involved actual visits within the country of Vietnam.  
Rather, he served on a deep-water ship off the coast of 
Vietnam, and thus the cited legal authority on presumptive 
service connection for Agent Orange diseases, including 
prostate cancer, does not apply to his case.  

The veteran asserts that winds blew Agent Orange onto his 
ship or that he came in contact with Agent Orange while on 
the ship.  The Board appreciates the sincerity of the 
veteran's belief that he was exposed to Agent Orange exposure 
during his Vietnam service.  The Board notes, however, that 
the veteran has not presented any evidence supporting his 
assertion of being exposed to Agent Orange in Vietnam.  
Additionally, as noted previously, he does not qualify for a 
presumption of exposure to Agent Orange, as he did not have 
any duty or visitation in the Republic of Vietnam.  The Board 
is not free to ignore this fact.  The Board is bound by VA 
regulations in this regard.  Given the foregoing, service 
connection may not be granted under the Agent Orange 
provisions of the law.  

The weight of the evidence establishes that the veteran's 
current prostate cancer began many years after service and 
was not caused by any incident of service.  The preponderance 
of the evidence is against the claim for service connection 
for prostate cancer.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As to erectile dysfunction, in addition to there being no 
basis for direct service connection, the record reflects no 
service-connected disability which could serve as a basis for 
secondary service connection.  The record clearly shows this 
condition is secondary to treatment of prostate cancer.  
Service connection is denied for that condition.  Here, the 
weight of the evidence establishes that the veteran's current 
erectile dysfunction began many years after service and was 
not caused by any incident of service nor is it proximately 
due to a service-connected disability.  The preponderance of 
the evidence is against the claim for service connection for 
erectile dysfunction.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for prostate cancer is denied.

Service connection for erectile dysfunction is denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


